Citation Nr: 1100905	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-24 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae (PFB).

2.  Entitlement to service connection for a right knee disability 
secondary to a service-connected left knee disability.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for anterior cruciate ligament reconstruction, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to May 1996.

This matter is before the Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

In May 1996, the Veteran filed claims for service connection for 
a left knee disability and PFB.  In September 1996, the RO denied 
service connection for PFB and granted service connection for 
anterior cruciate ligament reconstruction, left knee, awarding a 
10 percent evaluation, effective May 4, 1996.  The Veteran 
perfected an appeal regarding these issues with the timely filing 
of a VA Form 9 in September 1997.  However, the RO never 
certified these claims to the Board for adjudication.  Instead, 
the RO construed statements submitted in January 1999, June 2004, 
and August 2005 as increased rating claims for the left knee 
disability, and a statement submitted in August 2005 as a new 
claim for PFB.  These submissions should not be construed as 
increased rating and reopened claims, respectively, because the 
May 1996 claims are open and pending.

The RO continued the 10 percent evaluation for the left knee 
disability in rating decisions dated July 1999, December 2004, 
June 2006, and July 2008.   

In June 2006, the RO denied secondary service connection for a 
right knee disability.

In August 2007, the Veteran had a hearing before a Decision 
Review Officer and the transcript is of record.  

The Veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in October 2009; notice of such was mailed to him 
at his address of record.  The Veteran failed to report for the 
hearing without explanation or request to reschedule and the 
hearing request is considered withdrawn.  38 C.F.R § 20.704.
FINDINGS OF FACT

1.  There is no competent evidence of PFB.

2.  The Veteran's anterior cruciate ligament reconstruction, left 
knee, is manifested by slight instability and painful limited 
motion, with extension limited to, at most, 5 degrees, and 
flexion limited to, at most, 105 degrees when considering 
functional loss due to pain and weakness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PFB have not been 
met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.102, 3.159, 3.303 (2010).

2.  The criteria for the assignment of an initial evaluation in 
excess of 10 percent for anterior cruciate ligament 
reconstruction, left knee, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Once service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is required for the 
downstream issue of entitlement to an initial evaluation greater 
than 10 percent for anterior cruciate ligament repair, left knee.

With respect to the service connection claim, the RO provided the 
Veteran post-adjudication notice by letter dated in September 
2005.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the five elements of a service connection 
claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.

While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The service connection claim was 
subsequently readjudicated in supplemental statements of the case 
dated July 2007, December 2007, and September 2009 following the 
provision of notice.  The Veteran has not alleged any prejudice 
as a result of the untimely notification, nor has any been shown.  
He has been represented by an accredited service organization 
throughout this appeal.  Under such circumstances, any error with 
respect to the timing of the notice is harmless.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (regarding the rule of 
prejudicial error).

VA has obtained service, VA, and private treatment records; 
assisted the Veteran in obtaining evidence; and afforded him the 
opportunity to testify at a hearing.  A medical examination and 
opinion was not provided with respect to the service connection 
claim for PFB.  In a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  A medical examination is necessary when the 
record (1) contains competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence, which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical evidence 
for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The record does not show any evidence of a current PFB diagnosis.  
In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and 
Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the 
Federal Circuit held that there must be "medically competent" 
evidence of a current disability.  Thus, no VA examination is 
necessary in order to decide the claim.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Service Connection Claim

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be 
service connected if all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records (STRs) do not explicitly document the 
existence of a chronic condition.  The Veteran was diagnosed with 
mild PFB in February 1996.  He was given a one-week shave chit.  
The Veteran had no lesions in March and April 1996, and a shave 
chit was denied.  The Veteran's separation examination is 
missing.  The Board has a heightened obligation to assist the 
appellant in the development of his case, and to explain findings 
and conclusions, as well as carefully consider the benefit of the 
doubt rule when records in the possession of the government are 
presumed to have been destroyed.  See O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).  

Post service VA treatment records reflect no findings or 
histories suggestive of PFB.

During the Veteran's August 2007 DRO hearing, he reported that he 
had not received any treatment for PFB since service.  He 
explained:  "Now I don't have to shave every day.  I have to let 
my hair grow on my face for weeks.  Then I grab trimmers and trim 
it down.  And then I don't get the bumps or anything like that.  
But if I take a razor to my face, it'll bump up real bad."  The 
Veteran reported that he had never seen a physician after shaving 
when he had bumps, but that he planned on doing so.

Service connection cannot be granted in the absence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
There is no diagnosed current PFB disability.  The Veteran 
reported that he gets bumps whenever he shaves, but he apparently 
reported to the hearing with a beard.  While the Veteran is 
competent to describe subjective complaints, such as bumps on his 
skin from ingrown hairs, he is not competent to diagnose a 
disability where such requires specialized medical training or 
knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; service connection for PFB is not 
warranted.

III.  Increased Rating Claim

The Veteran seeks a higher initial evaluation for his left knee 
disability.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection or on appeal of 
a subsequent denial of an increased rating, it may be found that 
there are varying and distinct levels of disability impairment 
severity during an appeal.  So, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due to 
pain is a factor.  Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on movement, 
and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's left knee disability is rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5257.  

The average normal range of motion of the knee is 0 to 140 
degrees.  38 C.F.R. 
§ 4.71a, Plate II.  

The knee can be rated under Diagnostic Codes 5256-5263.  38 
C.F.R. § 4.71a.  Assigning multiple ratings for the Veteran's 
left knee disability based on the same symptoms or manifestations 
would constitute prohibited pyramiding.  38 C.F.R. 
§ 4.14.  However, lateral instability and degenerative arthritis 
of the knee may be rated separately under DCs 5257 and 5003.  
VAOPGCPREC 23-97 (1997); but see 38 C.F.R. § 4.14 [the evaluation 
of the same disability under various diagnoses is to be avoided].  
The Board has also considered whether separate ratings may be 
granted based on limitation of flexion (DC 5260) and limitation 
of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 9-
2004, 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5257, a 10 percent disability rating 
requires slight impairment of the knee due to recurrent 
subluxation or lateral instability.  A 20 percent disability 
rating requires moderate impairment of the knee due to recurrent 
subluxation or lateral instability, while a 30 percent disability 
rating requires severe impairment of the knee.  38 C.F.R. § 
4.71a, DC 5257.

Diagnostic Code 5260 addresses limitation of flexion of the leg.  
Flexion limited to 45 degrees warrants a 10 percent rating.  
Flexion limited to 30 degrees warrants a 20 percent rating.  
Flexion limited to 15 degrees warrants a 30 percent rating.  38 
C.F.R. § 4.71a, DC 5260.

Diagnostic Code 5261 addresses limitation of extension of the 
leg.  Extension limited to 10 degrees warrants a 10 percent 
rating.  Extension limited to 15 degrees warrants a 20 percent 
rating.  Extension limited to 20 degrees warrants a 30 percent 
rating.  Extension limited to 30 degrees warrants a 40 percent 
rating.  Extension limited to 45 degrees warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5003, a 10 percent rating applies for each 
such major joint or group of minor joints affected by limitation 
of motion due to arthritis when the rating is noncompensable 
under the applicable rating criteria for limitation of motion.  A 
20 percent evaluation is granted where X-ray evidence shows 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, DC 5003.  

STRs show that the Veteran injured his left knee while playing 
basketball.  The impression was ACL and medial meniscus tear.  
The Veteran underwent left knee surgery in April 1995.

A March 1997 VA examination report shows that the Veteran used a 
knee brace.  He complained of daily, but not constant, pain.  The 
Veteran reported swelling "about once a week" and grinding.  
There was numbness about the outer aspect of the knee "all the 
time."  He also reported occasional giving away.  Upon physical 
examination, the Veteran was able to walk on heels and toes 
satisfactorily.  There was a slight limp on the right on 
ambulation.  There was some tenderness to palpation about the 
medial and anterior aspects of the knee that the examiner rated 
as slight.  The Veteran "barely" had a 1+ anterior drawer sign.  
Collateral ligaments were stable.  McMurray testing was negative.  
Muscle strength was normal.  Sensory examination to pinwheel was 
normal except for considerable decrease about the lateral aspect 
of the knee.  There was flexion to 120 degrees and extension to 
zero degrees.  There was no crepitation or effusion.  The 
examiner noted that the knee brace was probably limiting the 
Veteran's range of motion, and that "there is no definite need 
for him to be using the brace and certainly not almost all the 
time."  The examiner could not estimate the additional range of 
motion lost with respect to pain, weakness, fatigability, and 
incoordination.  However, he determined that functional 
impairment with respect to these factors was mild "except for 
situations which would require him to do kneeling or squatting or 
be upon his feet continuously or to an excessive amount of 
walking in a given day."  

March 1997 X-rays showed a narrowing of the medial and lateral 
compartments of the knee, a free joint body anteriorly at the 
lateral compartment of the knee, a small spur at the 
inferoposterior aspect of the patella, and a notch-like defect in 
the anterior aspect of the patella.  September and December 1997 
X-rays showed similar findings.  

A January 1999 MRI showed chondromalacia patella and slight 
thickening of the medial collateral ligament.

A May 1999 VA examination report shows that the Veteran 
complained of pain if he stood or walked for 10 minutes, or if he 
sat for a period of time without moving.  The Veteran denied 
swelling or locking.  He also reported that his knee sometimes 
slipped and gave way when going up stairs.  Upon physical 
examination, the Veteran's gait was normal.  He was able to heel 
and tandem walk.  He was able to toe walk, but reported pain over 
the medial joint area.  The Veteran was also able to fully 
squat.  There was flexion to 130 degrees and extension to zero 
degrees.  There was no crepitation.  X-rays showed minimal 
spurring in the tibial spine and patella.  The examiner 
determined that the left knee was stable in the AP diameter, but 
noted mild lateral instability. 
 
A June 2001 VA treatment record shows that the Veteran was 
treated for left knee pain, especially when standing for a long 
time.  He reportedly had to stand for long periods at work.  The 
hinged brace did not help much.  Range of motion was 5-140 
degrees.  Drawer testing was 2+.  There was suble pivot shift.   
The remaining ligaments were stable.  

A July 2001 VA treatment record shows that the Veteran complained 
that his left knee was numb along the anterolateral border of the 
left proximal tibia, and that it gave out sometimes.  He stated 
that he had to stand all day at work, which caused his pain to 
increase.  He reported that his knee brace supported him well 
when running or working out.  Upon physical examination, there 
was a "?Lachman's test + left knee.  Anterior and posterior 
drawer testing was negative.  Range of motion was 2-128 with no 
pain.  Varus/valgus was negative.  Motor testing showed 4+/5 
extension with extensor lag in sitting and flexion 3+/5, both 
without pain.  The assessment included the following notation:  
"Only test that may have been positive was test for insufficient 
ACL.  Patient demonstrates weak ham and quad mm left lower 
extremity."

A March 2002 VA treatment record shows that the Veteran 
reportedly felt his left knee joint laterally displace the 
previous day and had had effusion since.  There was left knee 
laxity with varus pressure (medial to lateral left knee 
movement), effusion, negative anterior and posterior drawer 
tests, and negative Lachman testing.  An MRI showed no convincing 
evidence of a medial meniscal tear.

A June 2006 VA examination report shows that the Veteran reported 
that his knee gave away five times a day.  He also complained of 
an impaired ability to squat, kneel, stair climb, and run.  His 
maximum walking distance was 100 yards, and he sat after standing 
for 30 minutes.  The Veteran reported flare-ups three times a 
week that lasted one day.  Pain during flare-ups was rated 8/10.  
He denied locking.  The examiner noted that the Veteran had 
"been intolerant of a brace."  Upon physical examination, the 
Veteran's gait was antalgic.  Active and passive flexion was to 
131 degrees, with pain at 110.  There was pain on motion of the 
left knee, the left medial joint line, and infrapatellar 
tenderness.  There was no crepitation.  McMurray and Lachman 
testing was positive.  There was negative lateral instability.  
The examiner determined that there was an additional five degrees 
limitation of motion because of pain, weakness, fatigability, and 
incoordination during flare-ups and with repetitive motion.  
Also, major function was impacted by pain.

February 2007 X-rays of the left knee showed mild degenerative 
arthritic changes.

VA treatment records dated February and March 2007 noted full 
range of motion.

The medical evidence shows that active flexion in the left knee 
is most severely limited to 105 degrees.  This does not warrant 
even a compensable rating for limitation of flexion under 
Diagnostic Code 5260, as flexion limited to 45 degrees warrants a 
10 percent rating.

A separate rating for limitation of extension under Diagnostic 
Code 5261 does not apply, as the extension is most severely 
limited to 5 degrees, which is non-compensable.

Under DC 5257, recurrent subluxation or lateral instability may 
be rated at 10 percent, 20 percent, or 30 percent, depending on 
severity.  The Veteran has consistently complained of give way 
weakness and instability of the knee.  In August 2007, the 
Veteran testified that his knee gives out "a lot" when he is 
active.  The May 1999 VA examination report categorized the 
instability as mild in degree.  There is no indication as to the 
level of severity of the instability after that date.  A March 
2002 VA examination report noted left knee laxity.  The July 2001 
examination report noted "?Lachman's test + left knee" and a 
negative anterior and posterior drawer test.  The September 2006 
VA examination report noted positive McMurray and Lachman 
testing, but negative lateral instability.  There is no medical 
evidence of record indicating that the Veteran's instability is 
any more than slight.  As the Veteran's instability of the left 
knee is not shown to be moderate, a rating in excess of 10 
percent for the service-connected left  knee on the basis of 
instability is not warranted.    

The remaining knee diagnostic codes allowing for ratings for the 
knees are inapplicable.  Diagnostic Code 5256 does not apply, as 
the medical records do not show any findings of ankylosis in the 
knee.  Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 86.  Diagnostic 
Code 5262 for malunion of the tibia and fibula is not relevant, 
as this kind of impairment is not shown.  X-rays dated March 
1997, September 1997, December 1997, March 1997, and February 
2007, as well as MRIs dated January 1999 and March 2002, showed 
no evidence of malunion in the tibia and fibula.  Although March 
1997 X-rays showed minimal spurring of the tibia, DC 5262 is 
inapplicable in the absence of any fracture or damage to the 
bones of the leg.  Diagnostic Code 5258 also does not apply, as 
the evidence does not show dislocated semilunar cartilage.

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
significant complaints of pain in the left knee, which affects 
his ability to do physical activities.  Any functional impairment 
in the knee, however, already has been considered by the 10 
percent rating.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1.  

At no time during the pendency of this claim has the Veteran's 
left knee disability met or nearly approximated the respective 
criteria for a rating in excess of 10 percent, and staged ratings 
are not for application.  See Hart, 21 Vet. App. at 505.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased rating for a left knee 
is not warranted.  

Nor does the Veteran qualify for extra-schedular consideration 
for his service-connected disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, consideration 
of an extra-schedular evaluation is made.  38 C.F.R. 
§ 3.321(b)(1).  There is a three-step analysis for determining 
whether an extra-schedular evaluation is appropriate.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture exhibits 
other related factors identified in the regulations as "governing 
norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

The impairment associated with the Veteran's left knee disability 
is adequately considered by the diagnostic code applied.  The 
medical evidence shows complaints of pain and limitation of 
flexion and extension.  The impairment associated with the left 
knee disability is adequately considered by the diagnostic code 
applied.  See Thun v. Peake, 22 Vet. App. 111 (2008).

There is no showing of hospitalization aside from the April 1995 
left knee surgery.  Although the Veteran reported in June and 
July 2001 that he had to stand all day at work, which caused knee 
pain, he testified in August 2007 that he had not missed any work 
because his job involved sitting all day.  Accordingly, the 
evidence does not present such an exceptional disability picture 
that the available schedular evaluation for the service-connected 
left knee disability is inadequate.

Last, an inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) has been considered.  During the Veteran's August 
2007 DRO hearing, he testified that he worked in technology 
support.  The Veteran stated that he never missed work due to his 
left knee because his job consisted of sitting all day.  
Therefore, any inferred TDIU claim is inapplicable in this case.


ORDER

Service connection for PFB is denied.

An initial evaluation in excess of 10 percent for the service-
connected anterior cruciate ligament reconstruction, left knee, 
is denied.



REMAND

The Veteran claims that he developed a right knee disability as a 
result of his service-connected left knee disability.  
Specifically, he claims that the strain placed on his right knee 
as a result of favoring his left knee has resulted in pain.

The Veteran submitted to a VA examination in May 2006.  He 
reported that his symptoms began in 2003, but that he had injured 
his right knee while playing basketball in 2004.  September 2004 
VA treatment records confirm that the Veteran reportedly injured 
his knee while playing basketball the previous year.  The 
examiner noted that a May 1999 X-ray report of the right knee was 
normal, while a December 2004 MRI showed a torn ACL and medial 
meniscus.  The examiner diagnosed right knee status post ACL 
repair, functional impairment close to moderate.  He wrote:  
"The right knee condition is a direct result of his basketball 
injury in 2004 and is not caused by or related to service 
connected left knee nor is there any aggravation of the service 
connected left knee injury by the right knee condition."

The May 2006 report does not address whether the Veteran's 
service-connected left knee injury aggravates the diagnosed right 
knee disability.  Accordingly, an opinion is warranted addressing 
whether the Veteran's right knee disability was aggravated by his 
service-connected left knee disability.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995); 71 Fed. Reg. 52744 (2006).

Accordingly, the case is REMANDED for the following action:

1.	Return the May 2006 VA joints examination 
report to the examiner who conducted it.  
Ask the examiner to closely review the 
entire record and to prepare an addendum 
addressing whether it is at least as 
likely as not (i.e., 50 percent or greater 
probability) that the Veteran's service-
connected left knee disability aggravates 
the diagnosed right knee disability.

If the examiner cannot be located, or if it 
is determined that the Veteran should 
undergo further examination for his right 
knee disability, schedule the Veteran for 
medical examination by an appropriate 
medical professional to determine the 
nature, extent, and etiology of his right 
knee disability.  All indicated tests and 
studies should be performed.  The claim 
folder and a copy of this remand must be 
provided to the examiner in conjunction with 
the examination.

All opinions expressed must be supported 
by complete rationale.

2.	Thereafter, any additional necessary 
development deemed should be conducted.  
If the benefit sought on appeal remains 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


